The state of Connecticut’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 278 (AC 10752, AC 10855), is granted, limited to the following issues:
“1. Under applicable constitutional, common law or Practice Book rules, must a trial judge be physically present at voir dire in a criminal trial?
“2. If the judge’s physical presence is required, may the defendant waive the judge’s presence, and did he do so in the circumstances of this case?
“3. If the judge’s physical presence is required, may the judge’s absence be harmless error, and, if so, was it harmless error in the circumstances of this case?”